DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, in the reply filed on December 3, 2020, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 2 is objected to because of the following informalities: the claim recites “firs oriented fibers” in the last “wherein” clause.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claims 3, 5 and 7, claim 3 recites that an angle between the first direction and the second direction is “in a range” of 15 degrees to 90 degrees. It is unclear if “in a range” entails that the angle is actually between 15 degrees to 90 degrees, or if “in a range” encompasses angles both inside the claimed range and values that may be outside the claimed range, such that “in a range” is synonymous with “about.”
Similarly, claim 5 recites that a distance between two adjacent first or second fibers is “in a range” of 3 mm to 7 mm.  It is unclear if “in a range” entails that the distance is actually between 3 mm and 7 mm, or if “in a range” encompasses distances both inside the claimed range and values that may be outside the claimed range, such that “in a range” is synonymous with “about.”
Similarly, claim 7 recites that a distance between the elastic mesh layer and a surface of the non-woven layer is “in a range” of ½ to 1/3 of a thickness of the non-woven layer. It is unclear if “in a range” entails that the distance is actually ½ to 1/3 of a thickness of the non-woven layer, or if “in a range” encompasses distances both inside the claimed range and values that may be outside the claimed range, such that “in a range” is synonymous with “about.”
Additionally, claim 7 recites that a distance between the mesh layer and a surface of the non-woven layer. However, claim 1, from which claim 7 depends, recites the non-woven layer comprising non-oriented fibers, wherein at least one fiber extends through the mesh layer.  It is 
Regarding claim 4, the claim recites that a “level difference” between a topmost point and a bottommost point of the elastic mesh layer is greater than triple of a diameter of the first or the second fibers.  It is unclear what the scope of “level difference” necessarily entails, as it is unclear what a “level” necessarily entails. For example, the limitation may be directed to the exact distance between a topmost point and a bottommost point of the elastic mesh layer, or to a generic distance between a topmost point and a bottommost point of the elastic mesh layer, such as a distance range between a topmost point and a bottommost point of the elastic mesh layer, or some other measurement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2005/0118394 to Tanaka.
Regarding claim 1, Tanaka teaches artificial leather sheet substrates comprising a united laminate structure of a nonwoven fabric layer A and a woven fabric layer B and an elastic polymer C (Tanaka, Abstract).  Tanaka teaches that the nonwoven fabric layer and woven fabric layer are strongly bonded to each other by entanglement, such that at least a fiber of the nonwoven extends through the woven fabric (Id., Abstract, paragraph 0069).  Tanaka teaches that the woven fabric layer is made of randomly and slightly crimped microfine filaments (Id., paragraph 0037), wherein the polymer for constituting the microfine filaments is preferably selected from fiber-forming polymers including polyester elastomer and polyamide elastomer (Id., paragraph 0038).  Tanaka teaches that the weave structure of the woven fabric may be a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, as applied to claim 1, in view of US Pub. No. 2013/0260629 to Dua and USPN 3,362,849 to Shu-Tung.
Regarding claims 2-7, Tanaka teaches that the weave structure of the woven fabric may be a plain weave, although it is not limited (Tanaka, paragraph 0067).  It is reasonable for one of ordinary skill to expect that a plain weave entails a plurality of first fibers extending in a first direction parallel to one another, and a plurality of second fibers extending in a second direction parallel to one another, wherein the fibers cross each other at substantially right angles.  For example, Dua teaches woven textiles which are known to be used in various applications such as synthetic leather (Dua, Abstract, paragraphs 0001-0004).  Dua teaches that woven textiles include a plurality of warp strands extending a first direction and weft strands extending in a second direction that is substantially perpendicular to the first direction, wherein the strands 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the substrate of Tanaka, wherein the woven structure comprises a substantially perpendicular and crossing fiber structure, as taught by Dua, motivated by the desire of forming a conventional substrate comprising a structure known in the art as being suitable for woven structures, such as a plain weave.
Tanaka does not appear to teach fusing at intersections.  However, Shi-Tung teaches a manufacture of strong fibrous leather-like sheet material based on sheets of intermeshed fiber materials including woven sheets of fibers including polyester and nylon (Shi-Tung, column 1 line 68 to column 2 line 27).  Shi-Tung teaches that the desired openness of the intermeshed fiber sheets is maintained by treating the fiber mat to bond fibers of the mat at points of contact (Id., column 2 line 61 to column 3 line 7).  Shi-Tung teaches that chemical, solvent or thermal softening of the fiber causes fusion or welding together of fibers at points of contact to bond the contacting portions of fibers without destroying the fibrous character (Id.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the substrate of the prior art combination, wherein the fibers are fused at points of contact, as taught by Shi-Tung, motivated by the desire of forming a conventional substrate comprising a structure known in the art as being suitable for woven structures, such as a plain weave, such that the desired openness of the intermeshed fiber sheets is maintained by treating the fiber mat to bond fibers of the mat at points of contact.
Regarding claim 3, as set forth above, the woven elastic structure of the prior art combination comprises fibers crossing at substantially right angles, which is within the scope of the claimed angle.

Regarding claim 5, the prior art combination teaches that the woven fabric may comprise a plain weave, in addition to various other weaves including a twill weave and satin weave (Tanaka, paragraph 0067).  Since the woven fabric comprises spaced fibers, it is reasonable for one of ordinary skill to adjust and vary the spacing between the fibers based on the desired level of punching of the needles, in addition to the desired level of impregnation of the elastic polymer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the substrate of the prior art combination, and adjusting and varying the spacing between the fibers, such as within the claimed range, motivated by the desire of forming a conventional substrate comprising a desired level of spacing or porosity to allow for the desired amount of needlepunching and impregnation.
Regarding claim 6, Tanaka teaches that the woven fabric layer is make of randomly and slightly crimped microfine filaments (Tanaka, paragraph 0037), wherein the polymer for constituting the microfine filaments is preferably selected from fiber-forming polymers including polyester elastomer and polyamide elastomer (Id., paragraph 0038).  

Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the substrate of the prior art combination, and adjusting and varying the thicknesses of the woven fabric and nonwoven fabric to a thickness ratio, such as resulting in a distance as claimed, as suggested by Tanaka, motivated by the desire of forming a conventional substrate comprising properties, such a feel and mechanical properties, suitable for the intended application based on the totality of the teachings of Tanaka.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786